PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HENGST et al.
Application No. 16/061,494
Filed: 12 Jun 2018
For: METHOD FOR PREVENTING A SELECTIVE CATALYTIC REDUCTION (SCR) CATALYST FROM BEING CONTAMINATED WITH PLATINUM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed January 21, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before December 14, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed September 14, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on December 15, 2020.  A Notice of Abandonment was mailed January 08, 2021.

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal with payment of the issue fee of  $1,000, (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.
 

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET